Name: Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  natural environment
 Date Published: nan

 Avis juridique important|31998R0088Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound Official Journal L 009 , 15/01/1998 P. 0001 - 0016COUNCIL REGULATION (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the SoundTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),(1) Whereas Council Regulation (EEC) No 1866/86 of 12 June 1986 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (3) has been frequently and substantially amended; whereas for reasons of clarity and rationality the said Regulation should be consolidated;(2) Whereas, pursuant to Articles 2 and 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (4), the Council is responsible for adopting, in the light of the available scientific advice, the conservation measures necessary to ensure the rational and responsible exploitation of living marine aquatic resources on a sustainable basis; whereas, to that end, the Council may lay down technical measures concerning fishing gear and the ways in which it is used;(3) Whereas it is necessary to establish the principles and certain procedures for laying down the said technical measures at Community level so that each Member State can manage the fishing activities carried on in the maritime waters within its jurisdiction or under its sovereignty;(4) Whereas the accession of the Community to the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and the Belts, as amended by the Protocol to the Conference of the representatives of the States Parties to the Convention and hereinafter referred to as 'the Gdansk Convention`, was approved by Council Decision 83/414/EEC (5);(5) Whereas the Gdansk Convention entered into force in respect of the Community on 18 March 1984 and the Community accepted all the rights and obligations of Denmark and the Federal Republic of Germany as laid down by the Gdansk Convention;(6) Whereas the International Baltic Sea Fishery Commission, set up by the Gdansk Convention, has adopted, since it was established, a body of measures for the conservation and management of fishery resources in the Baltic Sea and has, by its letters of 20 September 1985, 8 December 1986, 21 December 1987, 29 October 1988, 20 September 1993, 20 September 1994 and 11 September 1995, notified the Contracting Parties of certain recommendations to modify those technical measures;(7) Whereas the Gdansk Convention provides that the Community must give effect to the said recommendations in the waters of the Baltic Sea, the Belts and the Sound, subject to the objection procedure laid down in Article XI of the Convention;(8) Whereas the most effective means of minimising catches of small fish is to prohibit fishing in those areas where they are heavily concentrated,HAS ADOPTED THIS REGULATION:Article 1 Definition of the geographical area 1. This Regulation concerns the taking and landing of fishery resources occurring in the waters of the Baltic Sea, the Belts and the Sound bounded to the west by a line drawn from HasenÃ ¸re Head to Gniben Point, from Korshage to Spodsbjerg and from Gilbjerg Head to the Kullen. It does not apply to waters within the baselines.2. It applies to:- Community fishermen in the geographical area described in paragraph 1,- all fishermen in the waters of this area which lie under the sovereignty or jurisdiction of the Member States.3. The geographical area is divided into 11 subdivisions numbered 22 to 32 which are described in Annex I.Article 2 Ban on fishing for certain species in certain geographical areas during certain periods 1. It shall be prohibited to retain on board the following species of fish which have been taken in the waters and during the periods listed below:>TABLE>2. By way of derogation from the provisions of paragraph 1, by-catches of flounder and plaice in fishing for cod, taken during the periods of prohibition referred to in that paragraph, may be retained on board within a limit of 10 % by weight of the total catch of cod on board the vessel.Article 3 Minimum fish sizes 1. A fish shall be regarded as undersized if it is smaller than the minimum size specified in Annex III for the species and waters in question.2. The size of a fish shall be measured from the tip of the snout, with mouth closed, to the extreme end of the tail fin.3. Fish smaller than the minimum size, even where such fish are part of a by-catch, shall not be retained on board or be transhipped, landed, transported, processed, preserved, sold or stored, displayed or offered for sale. They must be returned to the sea, if at all possible while still alive, immediately after being taken.4. By way of derogation from paragraph 3, undersized cod may be kept on board within a limit of 5 % by weight of the cod catch on board.5. The by-cach of cod taken when fishing for herring and sprat shall not exceed 10 % of the total weight of the catch. Of this by-catch of cod, no more than 5 % of undersized cod shall be kept on board.Article 4 Determination of by-catch percentage 1. The percentage of the by-catches referred to in Article 2(2) shall be measured as a proportion by weight of the total quantity of cod on board after sorting, or of all cod in the hold or on landing.2. The percentage of the by-catches referred to in Article 3(4) shall be measured as a proportion by weight of the total quantity of fish on board after sorting, or of all fish in the hold or on landing.3. Detailed rules for the determination of percentage by-catches may be adopted in accordance with the procedure referred to in Article 13.Article 5 Minimum mesh size 1. It shall be prohibited to use or to tow any trawl, Danish seine or similar net having meshes of a smaller size than those laid down in Annex IV for the waters, species or group of species of fish concerned.2. It shall be prohibited to use anchored floating nets or drift nets having meshes of a smaller size than those laid down in Annex IV for salmon fishery.3. It shall be prohibited to use gill nets having meshes of a smaller size than those laid down in Annex IV for the waters, species or groups of species of fish concerned.Article 6 Measurement of mesh size 1. During the inspection of nets, meshes shall be measured using a flat gauge which is 2 mm thick and made of durable material that will retain its shape. It shall have several parallel-edge sides connected by intermediate tapering sides each with a taper of 1 cm in 8 cm or shall have tapering sides only, with the same taper as indicated above. The gauge shall be inscribed on its surface with the width in millimetres both on the parallel-sided section, where one exists, and on the tapering section. In the case of the latter, the width shall be inscribed every 1 mm interval, and the indication of the width shall appear at regular intervals.2. To measure the size of a mesh, the gauge shall be inserted by its narrowest extremity into the mesh opening in a direction perpendicular to the plane of the net so as to measure the long axis of the mesh when stretched diagonally lengthwise. The gauge shall be inserted into the mesh opening with manual force until it is stopped at the tapering edges by the resistance of the mesh. The size of an individual mesh shall be the width of the gauge at the point where the gauge is stopped.3. The mesh size of a net shall be the average size of at least one series of 20 consecutive meshes in the direction of the long axis of the net, chosen at random. Meshes less than 10 meshes and within 50 cm from lacings, ropes or codline shall not be measures. This distance shall be measured perpendicular to the lacings, ropes or codline with the net stretched in the direction of that measurement.4. The meshes of a net shall be measured only when the net is wet.5. An individual mesh shall not be considered undersized if the section of the gauge corresponding to the minimum size listed in Annex IV for the species, waters and type of net concerned, easily passes through it.Article 7 Attachments to nets 1. By way of derogation from Article 5(1) it shall be permitted to attach to the outside of the lower half of the codend of any trawl, Danish seine or similar net, any canvas, netting or other material which has the purpose of preventing or reducing wear. Such material shall be attached along the forward and lateral edges of the codend only.2. By way of derogation from Article 5(1), it shall be permitted to attach to the outside of the codend and the lengthening piece as strengthening bag. A strengthening bag is a cylindrical piece of netting completely surrounding the codend and the lengthening piece. It may be made of either the same or heavier material as the codend or lengthening piece. The mesh size of the strengthening bag shall be at least twice as large as that of the codend except that its minimum mesh size shall not be less than 80 mm.A strengthening bag may be attached at the following points:(a) at its forward edge; and(b) at its rear edge; and, either(c) laced circumferentially to the codend and the lengthening piece around one row of meshes; or(d) laced longitudinally along a single row of meshes.3. By way of derogation from Article 5(1), it shall be permitted to use in trawls, Danish seines and similar nets a non-return net or flapper which has a mesh size smaller than that of the codend.The flapper may be attached either inside the codend or in front of the codend.The distance from the point of forward attachment of the flapper to the rear end of the codend shall be at least three times the length of the flapper.Article 8 Use of gear 1. Gear that may not be used within a certain geographical area or during a certain period shall be stowed away on board in such a manner that it is not ready for use in the prohibited area or during the prohibited period. Reserve gear shall be stowed away separately and in such a manner that it is not ready for use.2. Fishing gear shall be considered not ready for use if:- in the case of trawls, Danish seines and similar nets,(a) the trawl boards are made fast to the inner or outer side of the bulwark or the gallows, and(b) sweep lines or warps are unschackled from the trawl boards or weights,- in the case of salmon-fishing gear,(a) the nets are stowed under a lashed cover,(b) the lines and hooks are kept in closed boxes,- in the case of purse seines, the main or bottom wire is unschackled from the seine.3. It shall be prohibited throughout the year, to fish with any trawl, Danish seine and similar net in the geographical area bounded by a line joining the following coordinates:>TABLE>4. By way of derogation from paragraph 1, during fishing for cod, only gear authorised for fishing for cod or gear with a larger mesh size than the sizes laid down in Annex IV may be allowed to be kept on board. If there is gear on board that is not authorised for fishing for cod, the landing of cod shall be prohibited.Article 9 Restrictions on fishing for salmon and sea trout 1. It shall be prohibited, in fishing for salmon (Salmo salar) or sea trout (Salmo trutta):- to use drifting or anchored nets from 15 June to 30 September in the waters of subdivisions 22 to 28, 29 south of 59 ° 30' N and 32,- to use drifting or anchored nets from 1 June to 15 September in the waters of subdivisions 29, 30 and 31 north of 59 ° 30' N,- to use drifting lines and anchored lines from 1 April to 15 November in the waters of subdivisions 22 to 31,- to use drifting lines and anchored lines from 1 July to 15 September in the waters of subdivision 32.The area of prohibition during the closed season is beyond four nautical miles measured from the baselines, except in subdivision 32 and the area east of longitude 22 ° 30' E (BengtskÃ ¤r lighthouse) inside the Finnish fishery zone where fishing with driftlines and anchored lines is prohibited from 1 July to 15 September.2. It shall be prohibited, in fishing for salmon (Salmo salar) or sea trout (Salmo trutta):- where fishing is conducted using anchored floating nets and drift nets, to use more than 600 nets at once per vessel, the length of each net not exceeding 35 metres measured in the gear's headrope. In addition to the number of nets permitted for fishing, not more than 100 reserve nets may be kept on board,- where fishing is conducted by means of drifting lines or anchored lines, to use more than 2 000 hooks at once per vessel.Hooks on drifting lines and anchored lines shall have a minimum distance between the point and the shaft of at least 19 mm.In addition to the number of hooks permitted in fishing, a maximum of 200 reserve hooks may be kept on board.General provisions Article 10 1. It shall be prohibited to fish directly for cod and flatfish (Pleuronectidae) with the intention of landing them for purposes other than human consumption.2. Explosives, poisonous or stupefying substances may not be used for the purpose of catching fish.3. It shall be prohibited to use anchored or drifting gear without marking it with buoys or other identification marks.4. It shall be prohibited to release exotic species into the Baltic Sea, the Belts and the Sound or to fish for exotic species and sturgeon, unless authorised by the rules adopted in accordance with the procedure referred to in Article 13 and with the obligations arising from the Gdansk Convention. Exotic species are defined as those which do not occur naturally in the Baltic Sea, the Belts and the Sound.Article 11 This Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State or Member States concerned and of which the Commission and the Member State or Member States in whose waters the research is carried out have been informed in advance.Fish, crustaceans and molluscs caught for the purposes specified in the first paragraph may be sold, stored, displayed or offered for sale provided that:- they meet the standards laid down in Annexes II and III and the marketing standards adopted pursuant to Article 2 of Regulation (EEC) No 3759/92 (6), or- they are sold directly for purposes other than human consumption.A vessel conducting any of the operations referred to in the first paragraph must carry on the board an authorisation issued by the Member State whose flag the vessel is flying.Article 12 This Regulation shall not apply to fishing operations carried out during the course of artificial restocking or transplantation of fish, crustaceans or molluscs.Fish, crustaceans and molluscs caught for the purposes set out in the first paragraph may not be sold for human consumption in contravention of the other provisions of this Regulation.Article 13 1. Member States may take measures for the conservation and management of stocks where such measures concern:(a) strictly local stocks of value only to the fishermen of the relevant Member State; or(b) conditions or procedures designed to limit catches by technical measures:(i) supplementing those defined in Community fisheries Regulations; or(ii) going beyond minimum requirements set out in such Regulations,provided that such measures are applicable solely to the fishermen of the Member State concerned, are compatible with Community law and consistent with the common fisheries policy or with obligations under the Gdansk Convention.2. The Commission shall be informed of any draft for the introduction or amendment of national technical measures early enough to make its comments.If within one month after such notification the Commission so requests, the Member State concerned shall suspend the entry into force of the planned measures for three months from the date of notification to enable the Commission to rule within this time limit on the compatibility of the measures with the provisions of paragraph 1.Where the Commission finds, in a decision of which it must inform the other Member States, that a planned measure does not comply with the provisions of paragraph 1, the Member State concerned may not implement the measure without making the necessary changes.The Member State concerned shall communicate without delay to the other Member States and the Commission the measures adopted, where appropriate after making the necessary changes.3. The Member States shall supply to the Commission, on its request, all information needed for the assessment of whether the national technical measures comply with the provisions of paragraph 1.4. At the initiative of the Commission or on a request from any Member State, the question of whether a national technical measure implemented by a Member State complies with the provisions of paragraph 1 may be referred to the Management Committee for examination in accordance with Article 17 of Regulation (EEC) No 3760/92, and a decision may be taken in accordance with the procedure laid down in Article 18 of that Regulation. Where such a decision is taken, the third and fourth subparagraphs of paragraph 2 shall apply mutatis mutandis.5. Where the Commission finds that a measure notified does not comply with the provisions of paragraph 1, it shall adopt a decision, within not more than one year from the date of notification of the measure, to the effect that the Member State must terminate or amend the measure within a time limit which the Commission shall indicate. The provisions of the fourth subparagraph of paragraph 2 shall apply mutatis mutandis.6. Measures concerning aquaculture and fishing from the shore shall be notified by the Member State to the Commission for information purposes only.'Aquaculture` shall be taken to mean the farming of fish, crustaceans or molluscs in salt or brackish water.Article 14 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 18 of Regulation (EEC) No 3760/92.Article 15 Regulation (EEC) No 1866/86 is hereby repealed.References to the said Regulation shall be construed as references to this Regulation and should be read in accordance with the correlation table set out in Part A of Annex VI.Article 16 This Regulation enters into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ C 304, 6. 10. 1997, p. 32.(2) OJ C 296, 29. 9. 1997, p. 31.(3) OJ L 162, 18.6.1986, p. 1. Regulation as last amended by Regulation (EC) No 1821/96 (OJ L 241, 21.9.1996, p. 8).(4) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession.(5) OJ L 237, 26. 8. 1983, p. 4.(6) Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (OJ L 388, 31.12.1992, p. 1). Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31.12.1994, p. 15).ANNEX I SUBDIVISIONS OF THE GEOGRAPHICAL AREA REFERRED TO IN ARTICLE 1 Subdivision 22 The waters bounded by a line drawn from HasenÃ ¸re Head (56 ° 09' N, 10 ° 44' E) on the east coast of Jutland to Gniben Point (56 ° 01' N, 11 ° 18' E) on the west coast of Zealand; then along the west coast and south coast of Zealand to a point situated at longitude 12 ° 00' E; from there, due south to the island of Falster; then along the east coast of the island of Falster to Gedser Odde (54 ° 34' N, 11 ° 58' E); then due east to longitude 12 ° 00' E; then due south to the coast of Germany; then in a south-westerly direction along the coast of Germany and the east coast of Jutland as far as the point of departure.Subdivision 23 The waters bounded by a line drawn from Gilbjerg Head (56 ° 08' N, 12 ° 18' E) on the north coast of Zealand to Kullen (56 ° 18' N, 12 ° 28' E) on the coast of Sweden; then in a southerly direction along the coast of Sweden to the Falsterbo lighthouse (55 ° 23' N, 12 ° 50' E); then through the southern entrance to the Sound to the Stevns lighthouse (55 ° 19' N, 12 ° 28' E) on the coast of Zealand; then in a northerly direction along the east coast of Zealand as far as the point of departure.Subdivision 24 The waters bounded by a line drawn from the Stevns lighthouse (55 ° 19' N, 12 ° 28' E) on the east coast of Zealand through the southern entrance to the Sound to the Falsterbo lighthouse (55 ° 23' N, 12 ° 50' E) on the coast of Sweden; then along the south coast of Sweden to the Sandhammaren lighthouse (55 ° 24' N, 14 ° 12' E); from there to the Hammerodde lighthouse (55 ° 18' N, 14 ° 47' E) on the north coast of Bornholm; then along the west and south coasts of Bornholm to a point situated at longitude 15 ° 00' E; from there due south to the coast of Poland; then in a westerly direction along the coasts of Poland and Germany to a point situated at longitude 12 ° 00' E; then due north to a point situated at latitude 54 ° 34' N and longitude 12 ° 00' E; then due west to Gedser Odde (54 ° 34' N, 11 ° 58' E); from there, along the east and north coast of the island of Falster to a point situated at longitude 12 ° 00' E; from there, due north to the south coast of Zealand; then in a westerly and northerly direction along the west coast of Zealand as far as the point of departure.Subdivision 25 The waters bounded by a line drawn from a point on the east coast of Sweden at latitude 56 ° 30' N and proceeding due east to the west coast of the island of Ã land; then, after passing south of the island of Ã land to a point on the east coast situated at latitude 56 ° 30' N, due east to longitude 18 ° 00' E; then due south to the coast of Poland; then in a westerly direction along the coast of Poland to a point situated at longitude 15 ° 00' E; then due north to the island of Bornholm; then along the south and west coasts of Bornholm to the Hammerodde lighthouse (55 ° 18' N, 14 ° 47' E); then to the Sandhammaren lighthouse (55 ° 24' N, 14 ° 12' E) on the south coast of Sweden; then in a northerly direction along the east coast of Sweden as far as the point of departure.Subdivision 26 The waters bounded by a line drawn from a point situated at latitude 56 ° 30' N and longitude 18 ° 00' E and proceeding due east to the west coast of the former USSR; then in a southerly direction along the coasts of the former USSR and Poland to a point on the Polish coast situated at longitude 18 ° 00' E; then due north as far as the point of departure.Subdivision 27 The waters bounded by a line drawn from a point on the east mainland coast of Sweden situated at latitude 59 ° 41' N and longitude 19 ° 00' E and proceeding due south to the north coast of the island of Gotland; then in a southerly direction along the west coast of Gotland to a point situated at latitude 57 ° 00' N; then due west to longitude 18 ° 00' E; then due south to latitude 56 ° 30' N; then due west to the east coast of the island of Ã land; then, after passing south of the island of Ã land, to a point on its west coast situated at latitude 56 ° 30' N; then due west to the coast of Sweden; then in a northerly direction along the east coast of Sweden as far as the point of departure.Subdivision 28 The waters bounded by a line drawn from a point situated at latitude 58 ° 30' N and longitude 19 ° 00' E and proceeding due east to the west coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its east coast situated at latitude 58 ° 30' N; then due east to the coast of the former USSR; then in a southerly direction along the west coast of the former USSR to a point situated at latitude 56 ° 30' N; then due west to longitude 18 ° 00' E; then due north to latitude 57 ° 00' N; then due east to the west coast of the island of Gotland; then in a northerly direction to a point on the north coast of Gotland situated at longitude 19 ° 00' E; then due north as far as the point of departure.Subdivision 29 The waters bounded by a line drawn from a point on the east mainland coast of Sweden situated at latitude 60 ° 30' N and proceeding due east to the mainland coast of Finland; then in a southerly direction along the west and south coasts of Finland to a point on the south mainland coast situated at longitude 23 ° 00' E; then due south to latitude 59 ° 00' N; then due east to the mainland coast of the former USSR; then in a southerly direction along the west coast of the former USSR to a point situated at latitude 58 ° 30' N; then due west to the east coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its west coast situated at latitude 58 ° 30' N; then due west to longitude 19 ° 00' E; then due north to a point on the east mainland coast of Sweden situated at latitude 59 ° 41' N; then in a northerly direction along the east coast of Sweden as far as the point of departure.Subdivision 30 The waters bounded by a line drawn from a point on the east coast of Sweden situated at latitude 63 ° 30' N and proceeding due east to the mainland coast of Finland; then in a southerly direction along the coast of Finland to a point situated at latitude 60 ° 30' N; then due west to the mainland coast of Sweden; then in a northerly direction along the east coast of Sweden as far as the point of departure.Subdivision 31 The waters bounded by a line drawn from a point on the east coast of Sweden situated at latitude 63 ° 30' N and proceeding, after passing north of the Gulf of Bothnia, to a point on the west mainland coast of Finland situated at latitude 63 ° 30' N; then due west as far as the point of departure.Subdivision 32 The waters bounded by a line drawn from a point on the south coast of Finland situated at longitude 23 ° 00' E and proceeding, after passing east of the Gulf of Finland, to a point on the west coast of the former USSR situated at latitude 59 ° 00' N; then due west to longitude 23 ° 00' E; then due north as far as the point of departure.ANNEX II BOUNDARIES OF CERTAIN GEOGRAPHICAL AREAS REFERRED TO IN ARTICLE 2 Boundaries of the geographical areas, in the Sound, the Great Belt and the Little Belt, as regards fishing for female flounder and female plaice:- Falsterbo lighthouse - Stevns lighthouse- Jungshoved - BÃ ¸genÃ ¦ssand- Hestehoved lighthouse - Maddes Klint- Skelby church - Flinthorne Odde- Kappel church - Gulstav- Ristingehale - Ã rÃ ¸hale- SkjoldnÃ ¦s - PÃ ¸ls Huk- Christian X bridge, SÃ ¸nderborgANNEX III MINIMUM SIZES REFERRED TO IN ARTICLE 3(1) >TABLE>ANNEX IV MINIMUM MESH SIZE PROVIDED FOR IN ARTICLE 5 >TABLE>ANNEX V SPECIAL SELECTIVITY DEVICES In order to guarantee the selectivity of trawls, Danish seines and similar nets with special mesh openings as referred to in Annex IV, the two models of exit windows below are authorised:Exit window (model 1) Two exit windows with plastic coated, fully opened diamond meshes shall be attached to the codend of trawls and Danish seines in the cod fishery. The mesh opening shall be no less than 105 mm. The exit windows shall be attached with a separate piece of netting (between the ordinary diamond meshes and the meshes of the exit window). The mesh size of the separate netting shall be identical to the bar length of the exit window times the square root of two.The exit window shall be attached on both sides of the codend, and the distance between the rear end of the codend and the window shall be 40 to 50 cm. The length of the window shall be 80 % of the total length of the codend and the height of the window shall be 50 cm. The window shall be mounted in a way that gives an opening between the upper and lower seams of the window of 15 to 20 cm.Exit window (model 2) IdentificationThe windows shall be rectangular sections of netting in the codend. There shall be two windows in the codend.SizeEach window shall have a minimum width of 45 cm along its entire length. Each window shall have a minimum length of 3,5 m measured along its sides (Figure 1 of diagram 2).NettingThe meshes in the windows shall have a minimum size of 105 mm. They shall be square meshes, i.e. all four sides of the window netting will be cut by all bars (Figure 2 of diagram 2). The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend (Figure 2). The window width shall be eight open square meshes. The length shall be between 57 and 62 square meshes (Figure 2 of diagram 2).LocationThe codend shall be divided into upper and lower panels by selvedges running down the port and starboard sides (Figure 1 of diagram 2). The two windows shall be located in the lower panel, immediately adjacent to and below the selvedges (Figure 1 of diagram 2). The windows shall terminate a minimum of 2 m and a maximum of 2,5 m from the codline.The forward end of the window shall be joined to eight meshes' width of the normal codend netting (Figure 3 of diagram 2). One side shall join to the selvedge or be joined immediately adjacent to the selvedge and the other side shall be joined to the normal codend lower panel netting following a straight line of meshes all knots cut.Mesh size in the whole codendAll parts of the codend shall conform to a minimum mesh size of 105 mm.Diagram 1 Exit window - Model 1 >REFERENCE TO A FILM>Diagram 2 Exit window - Model 2 Figure 1: Position of the square mesh windows in the codendA suggested specification >REFERENCE TO A FILM>Figure 2: Netting in the square mesh windowsA suggested specification >REFERENCE TO A FILM>Figure 3: Inserting the window in the codendA suggested specification >REFERENCE TO A FILM>ANNEX VI PART A CORRELATION TABLE >TABLE>PART B REGULATIONS AMENDING REGULATION (EEC) No 1866/86 >TABLE>